Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the venturi tube being arranged at a side of the powder chamber set forth in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Olmo (US 2008/0233540) in view of Atlas (GB 1 394 483).
Regarding claims 1, 3-11 and 13-14, Olmo discloses a powder chamber in FIG. 2 (2a/b) for an air polishing device, extending from a top end to a bottom end along an axis (from top to bottom of the page), said powder chamber comprising at least two wall sections (shown to have a first and second wall section of 14 at two different angles) , wherein a first wall section forms a first angle with respect to the axis (see figure below), and wherein a second wall section forms a second angle with respect to the axis (see figure below), wherein the angles are measured in a measuring direction from the axis to the appropriate wall section in such a manner so that acute angles are obtained (both angles are acute), wherein the second wall section is arranged below the first wall section (as shown below), wherein the bottom end comprises an air inlet (17/18,[ 0053], “compressed air”), the air inlet being formed as a nozzle to conduct air into the powder chamber (14/25 as shown below); wherein a bottom plate (23) is arranged at the bottom of the powder chamber (see figure below), wherein the nozzle extends from the bottom plate (18 extends from 23) into the powder chamber; wherein the air inlet extends into the powder chamber (18 extends in to 14/25) and wherein an outlet (16) is arranged at the top end of the powder chamber to transport the powder gas mixture to the air polishing device ([0046]); (claim 10) wherein the powder chamber is rotation symmetric (see figure below, shown to be symmetric); (claim 11) wherein the top end comprises a sealing portion (13); (claim 13) wherein a venture tube (20) is arranged in or at the powder chamber (see figure below); (claim 14) air polishing device (1) comprising a powder chamber according to claim 1.


    PNG
    media_image1.png
    900
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    928
    814
    media_image2.png
    Greyscale

Olmo fail(s) to teach wherein the second angle is smaller than the first angle; comprising a third wall section that forms a third angle with respect to the axis, wherein the third angle is bigger than the second angle, and wherein the third wall section is arranged below the second wall section; (claim 3) wherein the first wall section is inclined towards the axis forming a first angle > 0; (claim 5) wherein the second angle is about 0 degrees.
However, Atlas teaches a powder chamber (1/16) with a first (See figure below; W1) and second wall (W2) section wherein the second angle is smaller than the first angle (W2 has an angle of zero compared to a11 as shown below) ; comprising a third wall section (w3) that forms a third angle with respect to the axis (see figure below, a13), wherein the third angle is bigger than the second angle, and wherein the third wall section is arranged below the second wall section (see figure below); (claim 3) wherein the first wall section is inclined towards the axis forming a first angle > 0 (as shown below); (claim 5) wherein the second angle is about 0 degrees (as shown below).


    PNG
    media_image3.png
    905
    975
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Olmo, by requiring wherein the second angle is smaller than the first angle; comprising a third wall section that forms a third angle with respect to the axis, wherein the third angle is bigger than the second angle, and wherein the third wall section is arranged below the second wall section; (claim 3) wherein the first wall section is inclined towards the axis forming a first angle > 0; (claim 5) wherein the second angle is about 0 degrees, as taught by Atlas, for the purpose of slowing the rate of powder delivered to the air source.
Olmo/Atlas teaches the first, second, and third angles and respective wall sections but fail(s) to teach wherein the first angle and/or the third angle is at least 15 degrees; wherein a volume of the powder chamber, limited by the third wall section, is less than 25% of a complete volume of the powder chamber; wherein a length of the second wall section is at least about 5 mm; wherein a ratio between the length of the second wall section and a length-of the third wall section is less than 1; wherein a ratio between a length of the first wall section and the length-of the second wall section is bigger than 1.
However, the specific angulation and dimensioning of the chamber are result effective variables which directly influence flow rate of the powder in the chamber. I.e. as the volume is reduced or chamber wall sections made smaller the flow rate increases and same with a smaller angulation.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Olmo/Atlas, by requiring wherein the first angle and/or the third angle is at least 15 degrees; wherein a volume of the powder chamber, limited by the third wall section, is less than 25% of a complete volume of the powder chamber; wherein a length of the second wall section is at least about 5 mm; wherein a ratio between the length of the second wall section and a length-of the third wall section is less than 1; wherein a ratio between a length of the first wall section and the length-of the second wall section is bigger than 1, for the purpose of changing the flow rate based on the intended use of the powder in the powder chamber. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
	 Regarding claim 15, Olmo/Atlas discloses the claimed invention substantially as claimed as set forth above.
Olmo discloses a venturi tube (20) in the middle of the powder chamber.
Olmo/Atlas fails to disclose wherein the venturi tue is arranged at a side of the powder chamber.
However, a rearrangement of parts that does not alter the operation of the device would be an obvious matter of design choice. See MPEP 2144.04(VI)(C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Olmo/Atlas, by moving the venturi tube from the middle of the powder chamber to a side of the powder chamber. See MPEP 2144.04(VI)(C).

Response to Arguments
Applicant's arguments filed 07 July 2022 have been fully considered but they are not persuasive. 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s arguments do not address the combination of Olmo/Atlas and is solely focused on Olmo. Atlas discloses the deficiencies argued by applicant as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/               Examiner, Art Unit 3772     

/Cris L. Rodriguez/               Supervisory Patent Examiner, Art Unit 3772